       CASE 0:17-cv-03058-SRN-HB Document 183 Filed 08/13/20 Page 1 of 1

Brock Fredin
Phone: (612) 424-5512 ● E-Mail: brockfredinlegal@icloud.com


                                                                      Date: August 13, 2020
BY ECF

Susan Richard Nelson
United States District Court
316 Robert St N
Saint Paul, MN 55101

         Re:      Fredin v. Miller et al., Case No. 19-cv-466-SRN-HB
                  Fredin v. Middlecamp., Case No. 17-cv-3058-SRN-HB

Dear Ms. Nelson:

I am writing in reference to the June 23, 2020 summary judgement motion filed by
Karl Johann Breyer. I am requesting an extension to file my response on August 20,
2020. This request is based on COVID-19 restrictions and my professional work.




                                                              Sincerely,




                                                              s/ Brock Fredin
                                                              Brock Fredin

cc:      Karl Johann Breyer (by ECF)
